DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments, filed 02/09/2021, with respect to the rejections and objections presented in the Office Action dated 12/14/2020 have been fully considered and are persuasive.  Therefore, the Examiner has withdrawn the previously presented rejections and objections in this present Office Action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 11-18 directed to the invention of Group II non-elected without traverse. Accordingly, claims 11-18 have been cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-5 and 9-10 were rejected as being unpatentable over the discloeus and illustrations of Ryu. Claims 6-8 were objected to as depending from a rejected base claims but also indicated as including allowable subject matter. Presently, Applicant has persuasively demonstrated how the recitations of independent claim 1 are distinguishable from the disclosures and illustrations of Ryu. In particular, Applicant persuasively points out the disclosures and illustrations of Ryu fail to teach and/or suggest the limitation of claim 1 where, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899